Citation Nr: 0923671	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-03 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bipolar disorder, claimed 
as manic depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the North 
Little Rock, Arkansas Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in July 2005.  A transcript 
of that hearing has been associated with the claims file.  
This case was previously remanded by the Board in March 2006 
and November 2008 for further development.

In the February 2004 rating decision on appeal, the RO denied 
the Veteran's claim for service connection for bipolar 
disorder as no new and material evidence had been received.  
Regardless of the RO's decision, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of service connection for bipolar disorder, claimed 
as manic depression, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2003 RO decision denied service connection for 
bipolar disorder, claimed as manic depression, finding that 
there was no evidence showing this disability was incurred in 
or aggravated by service and had existed from separation of 
service to the present.

2.  The evidence added to the record since the January 2003 
RO decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for bipolar disorder.


CONCLUSIONS OF LAW

1.  The January 2003 RO decision that denied service 
connection for bipolar disorder was not appealed and thus 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2008).

2.  New and material evidence having been received, the claim 
for service connection for bipolar disorder, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

The Board acknowledges that the Veteran was not properly 
informed of the specific information necessary to 
substantiate a claim based on the need for the submission of 
new and material evidence.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  However, as the Board finds that new and 
material evidence has been received and the claim for service 
connection for bipolar disorder is reopened, any potential 
lack of notice is not prejudicial and no further discussion 
of this matter is necessary at this time.  

1.  New and Material Evidence

Pertinent Laws and Regulations

A January 2003 RO decision denied service connection for 
bipolar disorder, finding that there was no evidence showing 
this disability was incurred in or aggravated by service and 
had existed from separation of service to the present.  The 
Veteran did not appeal and the January 2003 RO decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2008).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis 

The evidence of record at the time of the January 2003 RO 
decision included service treatment records, the Veteran's 
statements in the VA form 21-526 application for service 
connection, VA outpatient treatment reports and private 
medical records.  Service treatment records do not reflect 
any findings of a mental disorder or psychiatric condition.  
Upon separation from service, a mental status examination 
found no significant mental illness and the Veteran reported 
that he was in perfect health.  In his application for 
service connection, the Veteran reported experiencing severe 
depression during service and had tried to commit suicide 
twice before discharge.  

VA outpatient treatment reports from October 2002 to December 
2002 and private medical records from June 1995 to March 1997 
and from May 2002 to June 2002 reflect that the Veteran was 
diagnosed with borderline personality disorder, major 
depressive disorder, depression, dysthymic disorder, 
attention-deficit hyperactivity disorder (ADHD) and bipolar 
disorder, characterized as types I and II, mixed phase and 
hypomanic.  

The new evidence of record submitted after the January 2003 
RO decision includes private medical records, VA outpatient 
treatment reports, SSA records and statements and testimony 
from the Veteran and his representative.  Private medical 
records from May 2002 to September 2006 and VA outpatient 
treatment reports from December 2002 to April 2008 reflect 
that the Veteran was variously treated for and diagnosed with 
bipolar disorder, mixed, depressive disorder, depression, 
dysthymic disorder, ADHD, panic disorder and bipolar 
disorder, characterized as type II, mixed phase, depressed 
and bipolar affective disorder.  In October 2002 and January 
2003 letters, the Veteran's private physicians reported that 
he suffered from severe mental illness, diagnosed as bipolar 
disorder, which affected his ability to work.  

Records from the SSA indicate that the Veteran reported his 
bipolar disorder began in June 2001 and also in November 
2003.  In an October 2006 decision and a January 2007 
reconsideration of the previous decision, the SSA determined 
that the Veteran did not meet the disability requirements and 
his claim was denied in both decisions.  

In various statements, the Veteran has reported that he 
attempted suicide on two occasions during his active service, 
due to the stress from service, while he was stationed in 
Fairbanks, Alaska.  During a July 2005 Travel Board hearing 
the Veteran testified that he was treated on two occasions in 
service for suicide attempts and that his mental condition 
predated his active service.  He reported initially being 
treated for a psychiatric condition many years following his 
active service, in the 1990's and that a VA physician 
verbally indicated that his condition was aggravated by his 
active service.  The Veteran also testified to having 
symptoms of a psychiatric condition his whole life, including 
following his active service.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
Veteran's bipolar disorder and relates to an unestablished 
fact regarding a possible incurrence or aggravation in 
service and continuity of symptomatology since service that 
is necessary to substantiate the Veteran's claim for service 
connection for bipolar disorder.  The new and material 
evidence relevant to reopening the Veteran's claim for 
service connection includes the Veteran's statements and 
testimony of a preexisting mental condition, aggravation 
during active service, experiencing psychiatric problems 
during active service and a continuity of symptoms following 
separation from active service.  The Board observes that lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

The newly received evidence is not considered cumulative or 
redundant of the evidence of record at the time of the final 
January 2003 RO decision, and furnishes a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for bipolar disorder.  Therefore, the Veteran's 
claim for service connection for bipolar disorder is 
reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, service 
connection for bipolar disorder is reopened, and is granted 
to this extent only.


REMAND

The determination that the claim is reopened does not end the 
inquiry.  Rather, the claim now must be considered on the 
merits.  However, the Board finds that there is a further VA 
duty to assist the Veteran in developing evidence pertinent 
to his claim for service connection for bipolar disorder.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  

The Board observes that while there was ample notice provided 
to the Veteran of the elements of a service connection claim, 
and the meaningful opportunities to submit evidence and 
argument regarding those elements, the Veteran may be 
prejudiced by the Board's consideration of these claims on 
the merits before the RO has had the opportunity to do so.  
As the February 2004 rating decision on appeal denied the 
claim for service connection for bipolar disorder on the 
basis that no new and material evidence had been received, it 
appears that the RO has not considered the claim on the 
merits following the receipt of new evidence.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
bipolar disorder is related to his active service, wherein he 
experienced severe depression during active service and 
attempted suicide on two occasions due to in-service stress, 
thereby resulting in his discharge from active duty.  During 
a July 2005 Travel Board hearing before the undersigned 
Veterans Law Judge, the Veteran testified that he attempted 
suicide on two occasions during his active service while 
stationed in Fairbanks, Alaska at the military hospital in 
Fort Wainwright, Alaska.  

The Veteran has also reported that his mental condition 
predated his active service and that he received psychiatric 
treatment as a child.  The Veteran stated that at age 13 or 
14, he was told by a physician to not be involved in a high 
stress situation.  He testified that he began experiencing 
problems during basic training.  The Veteran reported having 
psychiatric symptoms his whole life, including following his 
active service.  He reported initially receiving treatment 
psychiatric symptoms following his separation from service in 
the 1990's.  Finally, the Veteran testified that a physician 
at the VA verbally indicated that his psychiatric condition 
was aggravated by his military service.

A review of the Veteran's DD Form 214 reflects that he was 
discharged under honorable conditions.  Army Regulation 635-
212 was cited as the reason for discharge, indicating the 
Veteran was discharged for unfitness and unsuitability.  See 
generally Army Regulation 635-212, Personnel Separations, 
Discharge Unfitness and Unsuitability, July 15 1966.  The 
Veteran contends that he was discharged due to his suicide 
attempt during active service.

A June 1995 private medical report reflects that the Veteran 
reported having psychiatric hospitalizations after attempting 
suicide while he was in the Army and which resulted in his 
discharge.  

In light of the Veteran's DD form 214 indicating that he was 
discharged for unfitness and unsuitability, his claims of 
being discharged for the suicide attempts in service and 
Veteran's report of suicide attempts during his service in a 
June 1995 private medical record, years prior to his initial 
claim for service connection, the Board finds that it is 
necessary to obtain the Veteran's service personnel records 
in order to determine the character of his discharge from 
active service.  Therefore upon remand, the RO should attempt 
to retrieve the Veteran's service personnel records.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Upon reviewing the service personnel records in conjunction 
with the rest of the evidence of record, the RO should 
determine whether the Veteran should be scheduled for an 
appropriate VA examination to address whether his current 
bipolar disorder is related to or was aggravated by his 
active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the 
Veteran's service personnel file.

2.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who treated him for 
psychiatric illness, including any who 
treated him before he entered military 
service.  After securing any necessary 
release, such records should be requested.  
In addition, any pertinent VA treatment 
records dating from April 2008 should be 
obtained.  All records which are not 
duplicates of those already in the claims 
file should be associated with the claims 
file.

3.  If a VA examination is determined to 
be necessary, the RO/AMC should schedule 
the Veteran for a VA psychiatric 
examination to determine the current 
nature of his bipolar disorder.  The 
claims folder must be made available to 
and reviewed by the examiner in connection 
with the examination.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis of any 
disorders found.  The examiner should also 
express an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that the Veteran's current 
bipolar disorder is related to or was 
aggravated by his military service.  A 
complete rationale for any opinions should 
be provided.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


